Citation Nr: 0025883	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1987.  He also had service with the National Guard.

This appeal arises from a rating decision of October 1996 
from the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this determination to the Board of Veterans' 
Appeals (Board).  In January 1999, the Board remanded the 
case to the RO for further evidentiary development.  The case 
has been returned to the Board for further consideration.

The issue of entitlement to service connection for a cervical 
spine disability will again be the subject of a remand.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's increased disability rating claim has been 
developed.

2.  The veteran has very frequent headaches that are 
prolonged.  

3.  The headache attacks are not completely prostrating and 
the headaches do not cause severe economic inadaptability.  

4.  There is evidence of a connection between a current neck 
disorder and an injury in service, and the veteran's claim 
for service connection is plausible.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1999).

2.  The claim for service connection for a cervical spine 
disability is well grounded, and the Department has not 
satisfied the duty to assist.   38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A November 1980 clinical record entry notes a complaint of 
neck pain.  The entry also notes an abscess due to 
pseudofolliculitis barbae.

A November 17, 1981, clinical record entry from a family 
practice clinic notes the veteran fell from a ladder the 
night before injuring his back.  The record does not show any 
complaints related to the neck.  The assessment was low back 
pain by history.  A physical therapy intake assessment that 
month shows that the veteran reported having fallen off a 
ladder and having hit his right back from L1 to T8 on a 
stool.  A November 23, 1981, clinical record entry from a 
physical therapy clinic notes the veteran fell off a ladder 
two weeks earlier and there was pain with neck motion and all 
activity.  The cervical spine was tender to L1 without spasms 
or guarding.  Cervical passive range of motion was better 
than active range of motion.  The assessment was back pain of 
unknown etiology.

A December 1985 consultation report notes severe frontal 
headaches of three days' duration without neck stiffness, but 
with low grade fever.  The assessment was viral syndrome.

A report of medical history, dated in February 1987 for 
separation from service, notes the veteran indicated he had 
not had arthritis, or bone or joint deformity.  He did 
indicate he had swollen or painful joints, and recurrent back 
pain.  He also denied having any other illness or injury.  
The veteran certified the information given was true and 
complete.  The physician's comments indicate the swollen of 
painful joints referred to the left knee which was resolved.  
A report of medical examination, dated in February 1987 for 
separation from service, notes the clinical evaluation of the 
neck, spine, and other musculoskeletal was normal.

A report of medical history, dated in March 1987 for 
enlistment in the National Guard, notes the veteran indicated 
his present health was excellent.  He indicated he had not 
had swollen or painful joints, arthritis, bone or joint 
deformity, or recurrent back pain.  He also denied having any 
other illness or injury.  The veteran certified the 
information given was true and complete.  The physician's 
summary notes the veteran denied any other significant 
medical history.  A report of medical examination, dated in 
March 1987 for enlistment in the National Guard, notes the 
clinical evaluation of the neck, spine, and other 
musculoskeletal was normal.

An application for compensation or pension (VA Form 21-526) 
was received in October 1987.  Where asked the nature of the 
sickness, disease, or injury for which the claim was made, 
the veteran indicated a back injury and a head injury.

A May 1988 rating decision granted service connection for 
migraine headaches and assigned a 10 percent disability 
rating.

A September 1988 VA orthopedic examination report notes the 
veteran's complaints were related to his back.  A September 
1988 VA neurologic examination report notes the veteran 
indicated he had pain in the lower part of his back.    

A February 10, 1989, VA medical certificate notes the veteran 
complained of pain in the cervical spine.  The diagnosis was 
back pain.  A February 11, 1989, VA medical certificate notes 
the veteran complained of neck pain.  The impression was 
muscle skeletal pain. 

A June 1989 VA consultation report notes a complaint of low 
back and neck pain.  The diagnosis included mechanical low 
back syndrome.  

A May 1990 VA clinical record notes that a cervical spine 
series showed bony hypertrophy that could possibly cause 
spinal stenosis.

A February 1991 service department clinical record notes the 
veteran complained of headaches.  The neck was supple and 
nontender.  The assessment was migraine headache per history.

An October 1991 VA report of x-rays of the cervical spine 
notes an impression of a negative study.  An October 1991 
report of a VA magnetic resonance imaging shows minimal 
posterior bulge of the C5-6 disc with no evidence of focal 
disc herniation or spinal stenosis.

A report of medical history, dated in May 1992, notes the 
veteran indicated he had swollen or painful joints and 
recurrent back pain.  He denied having had arthritis, or a 
bone, joint, or other deformity.  He indicated he was in good 
health and denied having any other illness or injury.  The 
veteran certified the information given was true and 
complete.  The physician's comments referred to the left knee 
and a back strain.  A report of medical examination, dated in 
May 1992, notes the clinical evaluation of the neck, spine, 
and other musculoskeletal was normal.

An October 1995 VA medical certificate notes the veteran 
indicated his headaches were usually controlled with Motrin 
and Tylenol but he had an episode lasting for three days.  
The diagnostic impression was probable migraine by history.

A November 1995 VA consultation report notes an impression of 
migraine headaches.  

A report of medical history, dated in June 1996 for 
retirement from service, notes the veteran indicated he had 
swollen or painful joints, frequent or severe headaches, 
arthritis, recurrent back pain, and bone or joint deformity.  
He denied having any other illness or injury.  The veteran 
certified the information given was true and complete.  The 
physician's comments indicate he was under a physician's care 
for migraine and dizziness.  A report of medical examination, 
dated in June 1996 for retirement, notes the clinical 
evaluation of the neck, spine, and other musculoskeletal was 
normal.

A July 1996 VA clinical record notes a magnetic resonance 
imaging of the cervical spine in 1991 showed minimal bulge of 
C5-C6 disc with no evidence of focal disc herniation or 
spinal stenosis.  The veteran complained of frontal 
headaches.  There was neck discomfort on range of motion.  
The impression was frontal headaches.  A July 1996 VA 
consultation report notes the veteran complained of left neck 
pain for more than 12 years and that he had a fall from a 
ladder the 1980s falling back on his head.  Right lateral 
flexion of the neck was limited but there was otherwise full 
active range of motion.  The assessment was neck pain with 
migraine headache more likely musculoskeletal.  A July 1996 
VA report of a magnetic resonance imaging of the cervical 
spine notes an impression of moderate to severe discogenic 
disease at the C5-6 level.  There was no evidence of focal 
disc herniation or spinal stenosis.  A July 1996 report of VA 
x-rays shows an impression of moderate disc disease at the 
C5-6 level.  

An August 1996 VA consultation report notes the veteran 
indicated he had a fall from a ladder in the 1980s and fell 
back on his head.  The report indicated he had quit work as a 
construction supervisor.  Examination of the neck revealed 
right lateral flexion was limited but there was otherwise 
full active range of motion.  The assessment was chronic left 
neck pain with migraine headaches most likely 
musculoskeletal.

A January 1997 VA clinical record notes an impression of C5-6 
discogenic disease rule out radiculopathy.

A March 24, 1997, VA clinical record notes moderately severe 
degenerative disc disease C5-6 and right greater than left 
radiculopathy.  A "3-24" VA clinical record from 
neurosurgery notes the veteran was status post choke hold by 
police when breaking up a fight.  There was neck pain on 
lateral rotation.  Motor strength was 5/5, sensory was 
intact, deep tendon reflexes were normal, and there was full 
range of motion of the neck.  The assessment was neck pain 
without myelopathy/ radiculopathy.

A September 9, 1997, VA medical certificate notes the veteran 
indicated he had two bad discs in his neck status post fall 
in the early 1980s.  The veteran indicated the last headache 
was on September 8 and was not completely gone.  There was 
normal range of motion of the neck.  The diagnostic 
impressions were C5-6 disc disease and migraine headache.

The veteran presented testimony at a hearing at the RO in 
October 1997.  He testified that during service he fell 
backwards off a ladder, landed on his back, and hit his heel 
(sic) on a chair.  He indicated he went to sick call, was 
given pain pills, and released to regular duty after three to 
four days.  The veteran also testified that while he did not 
complain about his neck during the remainder of his service, 
he had a neck condition when he left service.  The veteran 
indicated he did not have any injury following service.  He 
testified that a VA physician told him that his neck problems 
could have been from a fall.  The veteran also testified that 
he suffered from headaches almost every day and the migraines 
set in for two to three days two to three times a month.  He 
confirmed that he would vomit and get dizziness.  He 
indicated he lost four to five days of work per month due to 
the headaches and that his work performance went down.  He 
indicated that when he had the headaches he would try to go 
to work but he would be sent home because he was not doing as 
well as he should.  

A hearing officer's decision in October 1997 increased the 
disability rating for migraine headaches to 30 percent.

A November 1997 VA medical certificate notes the veteran 
indicated his headaches stayed for weeks and responded poorly 
to medications.  The neck was supple but there was loss of 
motion on lateral rotation and tenderness at the C5 level.  
The diagnostic impression was status post degenerative disc 
disease C5-6 and migraine.

An August 1998 VA clinical record shows in history of present 
illness that the veteran had a history of a fall from a 
ladder in 1987 with degenerative joint disease of the lower 
cervical spine.  There were migraines or frequent headaches.  
There was also neck stiffness or pain.  The assessments 
included degenerative joint disease of the neck C5-6.  

A September 1998 VA clinical record shows a diagnosis of 
degenerative joint disease of the cervical spine.

An October 9, 1998, VA consultation report notes in the 
introductory narrative that the veteran had neck pain for 
over 10 years as a result of falling backward and hitting his 
head while on active duty.  The assessment indicates he had 
increased cervical pain but full neurologic evaluation could 
not be completed due to early signs/complaints of migraine.  
An October 20, 1998, VA consultation report notes under the 
history of present illness that the veteran had a fall from a 
ladder in the early 1980s.  He indicated he had been 
unemployed since June 1998 due to being laid off.  There was 
limited rotation and lateral flexion.  There was a trigger 
point producing headache on the left splenius in the C4-5 
area.  The assessment was myofascial pain due to cervical 
degenerative disc disease.  An October 22, 1998, VA clinical 
record shows a diagnosis of degenerative joint disease 
cervical spine rule out neuropathy left arm.  

A November 1998 VA psychology consultation report notes the 
veteran indicated he was unemployed due to headaches and neck 
pain.  The summary indicates the veteran had an adjustment 
disorder with depressed mood secondary to chronic pain and 
the inability to find suitable employment.  

A December 22, 1998, VA clinical record indicates the veteran 
had a migraine for over a week which was subsiding.  He also 
had neck pain.  The veteran stated he had difficulty finding 
a job due to the medication he was on.  The assessments 
included chronic headaches and post traumatic neck pain.

A January 1999 VA clinical record notes the veteran had 
increased posterior neck pain and headaches.  The record 
notes his pain medications were not giving him relief. 

A March 1999 VA clinical record notes the veteran had 
migraines daily that were severe in nature.

An April 7, 1999, VA clinical record entry notes the veteran 
telephoned to say his headache was more severe.  He 
complained of dizziness, weakness, nausea, and inability to 
eat.  An addendum notes the patient woke with a severe 
headache.  The assessment was morning headache rule out 
central nervous system etiology or sleep apnea cause.  An 
April 1999 VA x-ray report of the cervical spine shows there 
was no change of spondylosis of the lower segment 
particularly C5-6 since examination in 1996.  An April 16, 
1999, VA psychology consultation report notes the veteran 
reported loosing his last job due to accusations of theft 
from the store he worked in and was convicted of theft.  He 
indicated he last worked in June 1998.  

A May 1999 VA clinical record notes a computerized problem 
list indicated degenerative joint disease from falling off a 
ladder in 1987 with neck and back symptoms.  Physical 
examination indicates there was tender paravertebral 
musculature of the neck bilaterally.  There was full range of 
motion with soreness and multiple trigger points.  The 
assessment was tension headaches secondary to degeneration of 
C5-6 disc and muscle stiffness.  A May 1999 VA prescription 
form indicates the veteran had a degenerative cervical spine.

A June 18, 1999, VA clinical record notes the veteran 
complained of frontal throbbing headache for the previous two 
weeks that did not respond to medication.  Another June 18, 
1999, VA clinical record indicates a computerized problem 
list showed degenerative joint disease from falling off a 
ladder in 1987 with neck and back symptoms.  There was mild 
tenderness of the neck.  The diagnoses included migraines.

An August 1999 VA clinical record notes a computerized 
problem list indicated degenerative joint disease from 
falling off a ladder in 1987 with neck and back symptoms.  
There was slightly decreased range of motion in cervical 
rotation.  The assessments included neck pain.

A September 1999 VA clinical record notes the veteran 
complained of a frontal migraine headache starting about 9:00 
P.M.  A September 1999 VA medical certificate triage notes 
the veteran had migraine headache and may have passed out.  
The certificate notes the veteran described years of similar 
episodes although he was vague.  The assessment was chronic 
headaches possibly migraine.

An October 1999 VA clinical record notes the veteran still 
felt headache, burning pain, and numbness.  He indicated he 
had tried many medications but none had helped.  The veteran 
also indicated he got a headache every day particularly at 
night and that he experienced a flashing light as a warning 
sign.  Magnetic resonance imaging of the cervical spine 
showed degenerative disease at C5-6.  Power was 5/5 in all 
extremities, reflexes were 1+ and equal, and sensory was 
intact to pinprick sensation.  The impression was classical 
migraine.

The report of a VA examination, dated in November 1999, notes 
the veteran's claims file and medical records were reviewed.  
The report notes the veteran described rather sharp frontal 
temporal headaches which he felt had gotten worse, were 
occurring on a daily basis, and were particularly worse at 
night.  The headaches were associated with nausea and 
vomiting with severe temporal and frontal pain interfering 
with sleep so that he only got at most two hours of sleep.  
The veteran had been unable to participate in sports due to 
the headaches.  The report also notes the headaches had an 
aura with flashing light as a warning.  The report notes the 
diagnosis was classical migraine headaches with an increase 
in severity and an increase in frequency over the past two 
years.  The report notes the headaches are daily.

II.  Legal Analysis

A.  Increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service connected migraine headaches are more severe than 
currently evaluated, and he has thus stated a well-grounded 
claim.

The veteran has been accorded a VA examination.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Under the criteria of Diagnostic Code 8100 for "Migraine," 
a 50 percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted 
for characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  With less frequent attacks, a noncompensable rating 
is appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

The medical evidence, particularly the medical evidence from 
1997 to 1999, indicates that the veteran had headaches almost 
every day.  The veteran testified that he had migraine 
attacks two or three times per month and the November 1999 VA 
examination report indicates the veteran had migraine 
headaches and the headaches were daily.  This frequency of 
headaches is significantly more often than once per month.  
The veteran testified that his headaches lasted for two or 
three days at a time.  A September 1997 VA medical record 
notes the veteran had a headache the previous day that was 
not completely gone, a December 1998 VA clinical record notes 
he had a headache for over a week, and a June 1999 VA 
clinical record notes the veteran complained of a headache 
for the previous two weeks.  This evidence shows that the 
headaches tended to be prolonged.

The criteria for a disability rating greater than 30 percent 
also requires that the attacks be completely prostrating.  
The veteran testified that he would vomit and get dizzy.  An 
April 7, 1999, VA clinical record entry notes the veteran 
complained of dizziness, weakness, nausea, and inability to 
eat.  These records note significant symptoms due to migraine 
headaches.  However, he testified that he tried to work when 
he had the headaches.  Other medical evidence indicates he 
had very frequent headaches but the evidence does not show 
that he was incapacitated by them.  Additionally, the 
November 1999 VA examination report indicates the veteran's 
headaches caused interference with sleep.  It does not show 
the headaches were incapacitating.  While a September 1999 VA 
medical certificate notes the veteran may have passed out, it 
also indicates he was vague about the history.  As noted, 
other medical evidence during the period of the veteran's 
claim and appeal does not show incapacitation or prostration 
due to the migraine headaches.  Accordingly, the medical 
evidence does not show that the veteran's headaches are 
completely prostrating.   

The requirements for a rating greater than 30 percent also 
require that the migraine headaches cause severe economic 
inadaptability.  A November 1998 VA clinical record notes the 
veteran indicated he was unemployed in part due to his 
headaches.  However, an August 1996 VA clinical record notes 
the veteran quit work as a construction supervisor.  There is 
no indication that his leaving work was due to migraine 
headaches.  An October 9, 1998, VA consultation report 
indicates the veteran was unemployed due to being laid off in 
June 1998.  An April 1999 VA psychology consultation report 
indicates the veteran lost his last job due to accusations of 
theft in June 1998.  Whatever the cause of the veteran 
leaving work in June 1998, the evidence either does not show 
that the veteran had employment difficulty due to his 
migraine headaches or his employment problems were due to 
other causes.  The veteran did testify that he lost four to 
five days per month from work and that his work performance 
went down.  However, the veteran did not indicate that this 
caused significant problems with his then employer.  
Additionally, a December 1998 VA clinical record notes the 
veteran indicated he had difficulty finding a job due to 
medication he was taking.  However, the record indicates he 
has other medical conditions and the veteran did not specify 
what medications were causing him to have difficulties 
gaining employment.  Therefore, the evidence in the record 
does not show that the veteran's migraine headaches cause 
severe economic inadaptability.  

As noted, the veteran has headaches significantly more often 
than once per month that are prolonged.  However, the 
headache attacks are not completely prostrating.  
Significantly, the headache symptoms must also cause severe 
economic inadaptability which is not shown in the evidence.  
Therefore, the veteran's headache disability does not satisfy 
the criteria for a 50 percent disability rating.   The 
evidence shows very frequent headaches that cause significant 
symptoms.  This more closely approximates the criteria of a 
30 percent rating for characteristic prostrating attacks.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating for migraine 
headaches.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (1999).

B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

The threshold question to be resolved is whether the 
veteran's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In this case, the veteran has said that he injured his neck 
when he fell from a ladder during service.  Although service 
medical records do not show that he complained of a neck 
injury at that time, he is competent to say that he hurt his 
neck.  His VA medical records contain a problem list that 
attribute neck pain to a fall from a ladder in 1987.  While 
the veteran's fall from a ladder in service was earlier than 
1987, he was still in service for part of 1987, and it is 
possible that this date was entered incorrectly.  Because 
medical providers have apparently found his complaints of 
neck pain consistent with a fall from a ladder, the veteran's 
claim meets the minimum threshold of being plausible.



ORDER

An increased disability rating for migraine headaches is 
denied.

The claim of entitlement to service connection for a cervical 
spine disability is well grounded, and, to that extent, the 
appeal is granted.


REMAND

The veteran having presented a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder, there is a duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The medical 
evidence of record is insufficient to make a determination on 
the merits of this appeal.

The RO should associate with the veteran's claims file all 
records of VA treatment for a neck disorder since October 
1999.  Ask the veteran whether he has had any non-VA 
treatment for his neck, and request those treatment records 
after receiving appropriate releases for them.

Thereafter, he should be accorded a VA examination, with 
review of his claims file, for the purpose of obtaining an 
informed medical opinion as to the etiology of any currently 
manifested neck disorder, to include degenerative disc 
disease or degenerative joint disease.  Whether it is at 
least as likely as not that any current neck disorder is 
related to the veteran's active service, to include the 
reported fall from a ladder in 1981, is to be determined.

Accordingly, in order to assist the veteran, the claim is 
remanded for the following:

1.  Ask the veteran whether he has had 
any non-VA treatment for his neck 
disorder and, if so, to provide releases 
so the records may be requested.  If any 
request for non-VA records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present the records himself, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

2.  Obtain and associate with the claims 
file all VA outpatient and inpatient 
treatment records since October 1999.

3.  Schedule the veteran for an 
appropriate examination of his cervical 
spine.  The examiner is asked to review 
the claims file, including service 
medical records, and to indicate in the 
examination report that the file was 
reviewed.  If any tests are needed to 
provide an accuate diagnosis of the 
cervical spine disorder(s), they are to 
be done and reviewed prior to completion 
of the examination report.  The examiner 
is asked to provide an opinion whether, 
based on review of the service medical 
records, post-service treatment records, 
diagnostic tests, and history as given by 
the veteran and reflected in his 
treatment records, it is at least as 
likely as not that any current disorder 
of the cervical spine is related to any 
disease or injury in service, to include 
the 1981 fall from a ladder.  If the 
veteran has more than one cervical spine 
disorder, the likelihood as to each is to 
be discussed.  A complete rationale for 
any opinion is to be given.

4.  Thereafter, review the claims file to 
determine that all development has been 
completed and that the examination report 
is complete.  If the examination report 
is incomplete or unresponsive, return it 
for completion before proceeding.

5.  Adjudicate the veteran's claim of 
entitlement to service connection for a 
cervical spine disorder.  If the 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case, providing a copy to the 
veteran and his representative.  Allow an 
appropriate period of time for a 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge

 
- 19 -


- 18 -


